DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebisawa (JP 2017-038007A).
With respect to claim 1, Ebisawa teaches a sleeve soldering device performing a soldering process of a terminal of an electronic component and a terminal of an electric board, comprising: a sleeve (5) having a through hole (51) through which a solder is passed, the sleeve providing thermal energy when being in contact with the electric board, and feeding the solder to a soldering part at which the terminal of the electronic component and the terminal of the electric board are soldered together; a heater (41) generating thermal energy and heating the sleeve by the generated thermal energy; a movement mechanism moving the sleeve heated by the thermal energy generated by the heater when the sleeve is in contact with and pressed to the electric board (figures; and paragraphs 19, 23, 46, and 58); a detection part (touch sensor S) detecting at least one of a physical quantity related to a pressure from the sleeve to the electric board when the sleeve presses the electric board, a physical quantity related to a heat transfer amount of thermal energy generated by the heater supplied to the electric board when the sleeve presses the electric board, and a physical quantity related to a deformation amount of the electric board due to the thermal energy generated by the heater (figures; and paragraphs 22, 24, 48, and 57); and a judgment part comparing a detection value of the physical quantity detected by the detection part with a predetermined judgment reference, and detecting whether the detection value satisfies the predetermined judgment reference on the basis of the comparison result (figures; and paragraphs 24 and 48). 
With respect to claim 3, Ebisawa teaches a spring (95) supporting an assembly structure comprising the sleeve, wherein the movement mechanism presses the sleeve onto the electric board while the spring supports the assembly structure, and the detection part detects a change amount in length of the spring so as to obtain the physical quantity related to the pressure from the sleeve to the electric board (paragraphs 21 and 24).
With respect to claim 5, Ebisawa teaches wherein the detection part detects a displacement amount of the sleeve in an axial direction of the sleeve as the physical quantity related to the deformation amount of the electric board due to the thermal energy generated by the heater (paragraphs 24 and 48).  Note that the manner in which displacement occurs does not limit the structure of the claimed device. 
With respect to claim 6, Ebisawa teaches wherein the detection part repeatedly detects the physical quantity related to the pressure from the sleeve to the electric board, the judgment part repeatedly detects whether a detection value as the physical quantity detected by the detection part satisfies the predetermined judgment reference, and the sleeve soldering device further comprises a control part, wherein when a detection result of the judgment part indicates that the detection value does not satisfy the predetermined judgment reference, the control part instructs the movement mechanism so as to adjust a pressure from the sleeve to the electric board so that a following to detection value detected by the detection part satisfies the predetermined judgment reference (paragraphs 24 and 48).
With respect to claim 8, Ebisawa teaches a computer implemented method of manufacturing an electronic device composed of an electronic component and an electric board, the method performing a soldering process between a terminal of the electronic component and a terminal of the electric board sleeve by using a sleeve (5) soldering device comprising a sleeve in which a through hole (51) is formed, a movement mechanism and a heater (41) heating the sleeve, wherein a solder (W) is fed into the through hole of the sleeve, the movement mechanism moves the sleeve, the computer implemented method performing: a movement step which moves the sleeve by the movement mechanism to the electric board so as to press the sleeve heated by thermal energy generated by the heater to the electric board (figures; and paragraphs 19, 23, 46, and 58); a solder feeding step which feeds a solder to a soldering part between the terminal of the electronic component and the terminal of the electric board through the through hole formed in the sleeve while the sleeve is pressed to the electric board; a detection step which obtains a detection value detected by a detection part (touch sensor S) related to at least one of: a physical quantity related to a pressure from the sleeve to the electric board when the sleeve heated by thermal energy generated by the heater is pressed to the electric board, a physical quantity related to a heat flux amount supplied from the heater to the electric board through the sleeve when the sleeve heated by thermal energy generated by the heater is pressed to the electric board, and a physical quantity related to a deformation amount of the electric board due to the thermal energy generated by the heater (figures; and paragraphs 22, 24, 48, and 57); and performing a judgment step for comparing the detection value with a predetermined reference and judging whether the detection value satisfies the predetermined reference on the basis of a comparison result (figures; and paragraphs 22, 24, 48, and 57).
With respect to claim 10, Ebisawa teaches wherein the sleeve soldering device used in the method comprises a spring for supporting an assembly structure comprising the sleeve, and in the movement step, the movement mechanism presses the sleeve onto the electric board while the spring supports the assembly structure, and in the detection step, the detection part detects a change amount in length of the spring so as to obtain the physical quantity related to the pressure from the sleeve to the electric board (figures; and paragraphs 21, 22, 24, 48, and 57).
With respect to claim 13, Ebisawa teaches wherein to in the detection step, the detection part repeatedly detects the physical quantity related to the pressure from the sleeve to the electric board, the judgment step repeatedly obtains a detection value related to the physical quantity detected by the detection part, and repeatedly detects whether the detection value satisfies a predetermined reference, and when a detection result of the judgment step indicates that the detection value does not satisfy the predetermined judgment reference, a behavior of the movement mechanism is adjusted to adjust a pressure from the sleeve to the electric board so that a following detection value detected by the detection part satisfies the predetermined judgment reference (paragraphs 24 and 48). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa as applied to claims 1 and 8 above, and further in view of Nakamura et al. (US 5,052,816) (hereafter Nakamura).
With respect to claims 2 and 9, Ebisawa teaches detecting pressure (figures; and paragraphs 22, 24, 48, and 57), but fails to teach detecting the physical quantity related to the heat transfer amount of thermal energy generated by the heater supplied to the electric board.  However, Nakamura teaches detecting heat transfer during a soldering process (column 1, lines 58-66).
At the time of filing the claimed invention it would have been obvious to monitor heat transfer as taught by Nakamura in the process and apparatus of Ebisawa in order to ensure that the component(s) are not thermally degraded.

Claims 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa as applied to claims 1 and 8 above, and further in view of Fischer et al. (US 5,504,305) (hereafter Fischer).
With respect to claims 4 and 11, Ebisawa does not teach wherein the detection part detects a heat flux amount of thermal energy generated by the heater supplied from the sleeve to the electric board.  However, Fischer teaches monitor heat flux (flow) of a heater used in soldering (column 3, lines 13-62).
At the time of filing the claimed invention it would have been obvious to monitor heat flow as taught by Fischer in the process and apparatus of Ebisawa in order to determine defectiveness.
With respect to claim 14, Fischer teaches  wherein in the detection step, the detection part repeatedly detects the physical quantity related to the heat transfer amount of the sleeve to the electric board, the judgment step repeatedly obtains a detection value related to the physical quantity detected by the detection part, and repeatedly detects whether the detection value satisfies a predetermined reference, and when a detection result of the judgment step indicates that the detection value does not satisfy the predetermined judgment reference, a behavior of the heater is adjusted to adjust the heat flux amount of the heater so that a following detection value detected by the detection part satisfies the predetermined judgment reference (column 3, lines 13-62; and column 4, line 9-column 6, line 34). 

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.
The applicant argues that the applicant’s claimed detection part as recited by independent Claims 1 and 8 of Applicant’s claimed disclosure is capable of determining and usable to determine whether the soldering process has been correctly performed, and the touch sensor (S) disclosed in Ebisawa cannot be used to determine whether the soldering process has been correctly performed.
The examiner respectfully disagrees because the applicant’s arguments are not commensurate in scope with the claims.  In other words, the detection part in independent Claims 1 and 8 is not limited to a component that determines whether the soldering process has been correctly performed.  In fact independent Claims 1 and 8 do not even mention anything regarding the soldering process having been correctly performed.  Accordingly, the examiner maintains the prior art rejections from the non-final Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735